DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fluidic drying system in claims 21 and 25; and a moisture removal apparatus in claims 21-23, 32-33; and a vacuum system in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation regarding “drying the canister a first time to remove a first amount of moisture from the spent nuclear fuel ….and drying the canister a second time via the moisture removal apparatus to remove a second amount of moisture from the spent nuclear fuel less than the first amount of moisture”  in claim 1 is deemed to be new matter not supported by the originally filed specification. The originally filed specification only discloses steps of: circulating the non-reactive gas through the hermetically sealed closed-loop path until the condensing module is no longer removing substantial amounts of water from the circulating non-reactive gas; applying a vacuum pressure to the cavity via the vacuum module so as to create a sub-atmospheric pressure within the cavity until a desired vapor pressure is achieved in the cavity of the canister ( see steps (d) and (g) in paragraphs [0018], [0020]). The originally filed specification does not disclose the claimed limitation regarding a first time to remove first amount of moisture and a second time to remove a second amount of moisture less than the first amount of moisture as claimed in claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh (US 2006/0272175) in view of Robert et al. (FR 2594353) and Bahner (GB 1562031).
 	Singh discloses a method for drying spent nuclear fuel comprising: loading a canister 20 with moisture-laden spent nuclear fuel (paragraph [0037]); fluidly coupling the canister to a fluidic drying system 300 to form a closed-loop flow circuit therebetween (Fig. 3); recirculating an inert gas 310 (paragraph [0042]) through the canister via the closed-loop flow circuit (Fig. 3); drying the canister a first time to remove a first amount of moisture from the spent nuclear fuel (Fig. 4 and paragraph [0059]). However, Singh does not disclose fluidly coupling a moisture removal apparatus to the closed-loop flow circuit; and drying the canister a second time via the moisture removal apparatus to remove a second amount of moisture from the spent nuclear fuel less than the first amount of moisture; wherein the moisture removal apparatus comprises a desiccant module, and further comprising flowing the gas through the desiccant module to remove the second amount of moisture from the spent nuclear fuel; wherein the step of fluidly coupling the moisture removal apparatus to the closed-loop flow circuit comprises changing positions of a first valve downstream of the desiccant module and a second valve upstream of the desiccant module to direct the gas through the desiccant module. Robert et al. teaches a two stage drying process comprising a first stage of removing moisture via the closed-loop flow circuit 1, 2, 10, 3, 4, 5, 11 and a second state of removing moisture via the closed-loop flow circuit 1, 2, 10, 8, 6, 7, 9, 11 (Fig. 1). Robert et al. teach fluidly coupling a moisture removal apparatus 6,7  to the close-loop flow circuit 1,2,10,8,6,7,9,11; and drying the canister 1 a second time via the moisture removal apparatus 6,7. Wherein the moisture removal apparatus 6, 7 comprises a desiccant module (page 2, lines 29-35), and further comprising flowing the gas through the desiccant module 6,7 to remove the second amount of moisture; wherein the step of fluidly coupling the moisture removal apparatus 6,7 to the closed-loop flow circuit comprises changing positions of a first valve 11 downstream of the desiccant module 6,7 and a second valve 10 upstream of the desiccant module 6,7 to direct the gas through the desiccant module 6,7. Bahner teaches a two stage drying method with the amount of water evaporated in the  first stage being twice to three times as great as the amount of water evaporated in the second stage (claim 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective fling date of the invention to modify the method of Singh to include fluidly coupling a moisture removal apparatus to the closed-loop flow circuit; and drying the canister a second time via the moisture removal apparatus to remove a second amount of; wherein the moisture removal apparatus comprises a desiccant module, and further comprising flowing the gas through the desiccant module to remove the second amount of moisture; wherein the step of fluidly coupling the moisture removal apparatus to the closed-loop flow circuit comprises changing positions of a first valve downstream of the desiccant module and a second valve upstream of the desiccant module to direct the gas through the desiccant module as taught by Robert et al. and to further modify the method of Singh to include removing second amount of moisture less than the first amount of moisture as taught by Bahner in order to perform drying economically (Bahner, page 1, lines 3-4).
Claims 22-25, 31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh (US 2006/0272175) in view of Robert et al. (FR 2594353) and Bahner (GB 1562031) as applied to claim 21 as above, and further in view of Groninger (WO 00/53983).
 	The method of Singh as modified by Robert et al and Bahner as above includes all that is recited in claims 22-24 except for wherein the moisture removal apparatus comprises a vacuum system, and further comprising drawing a vacuum in the canister to remove the second amount of moisture from the spent nuclear fuel; wherein the step of fluidly coupling the moisture removal apparatus to the closed-loop flow circuit comprises closing a first valve downstream of the canister and closing a second valve upstream of a fluid connection point where the moisture removal apparatus is fluidly coupled to the closed-loop flow circuit to fluidly isolate the canister from other portions of the closed-loop flow circuit; wherein fluidly isolating the canister allows the vacuum to be drawn only on the canister.  Groninger discloses a multi-stage drying method comprising using a vacuum system 9 to draw vacuum in the drying chamber 1 to remove second amount of moisture in a second stage. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the method of Singh in view of Robert et al. and Bahner to substitute the vacuum system P of Groninger for the desiccant module 6,7 of Robert et al. in order to pursue and intended use of performing vacuum drying in second drying stage to obtain a predictable drying result by the vacuum drying. For claim 31, Singh discloses the step of drying the canister the first time comprises flowing the inert gas through a condensing module 340 downstream of the canister 20 (Fig. 3, paragraph [0043]). For claims 25 and 34, Groninger discloses the multi-stage drying process is carried out in a program-controlled manner (page 3, lines 26-31) which controls the position of the valves (page 10, lines 14-24). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the method of Singh to include a programmable controller to control the closing/opening of the valves as taught by Groninger in order to automatically control the drying and thus improve the drying efficiency. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,561,318 in view of Bahner  (GB 1562031).
 	For claim 21, claim 1 of the patent discloses a method for drying spent nuclear fuel comprising: loading a canister with moisture-laden spent nuclear fuel (claim 1,lines 1-2, wet radioactive elements equivalent to moisture-laden spent nuclear fuel); fluidly coupling the canister to a fluidic drying system to form a closed-loop flow circuit therebetween (claim 1, step (b), gas circulation system equivalent to gas circulation system); recirculating an inert gas through the canister via the closed-loop flow circuit (claim 1, step (d), non-reactive gas equivalent to inert gas); drying the canister a first time to remove a first amount of moisture from the spent nuclear fuel (claim 1, step (d), until… no longer… removing substantial amounts of water equivalents to first time to remove a first amount of moisture); fluidly coupling a moisture removal apparatus to the closed-loop flow circuit (claim 1, step (e)); drying the canister a second time via the moisture removal apparatus  (claim 1, step (e)) to remove a second amount of moisture from the spent nuclear fuel (claim 2). However claims 1-2 of the patent do not disclose the second amount of moisture from the spent nuclear fuel less than the first amount of moisture.  Bahner teaches a two stage drying method with the amount of water evaporated in the  first stage being twice to three times as great as the amount of water evaporated in the second stage (claim 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective fling date of the invention to modify the method of claims 1-2 of the patent to include removing second amount of moisture less than the first amount of moisture as taught by Bahner in order to perform drying economically (Bahner, page 1, lines 3-4).
 	For claim 32, see claim 1, step (e) of the patent.

Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,165,690 in view of Bahner  (GB 1562031).
 	For claim 21, claim 1 of the patent discloses a method for drying spent nuclear fuel comprising: loading a canister with moisture-laden spent nuclear fuel (claim 1,lines 1-2, wet radioactive elements equivalent to moisture-laden spent nuclear fuel); fluidly coupling the canister to a fluidic drying system to form a closed-loop flow circuit therebetween (claim 1, step (b), gas circulation system equivalent to gas circulation system); recirculating an inert gas through the canister via the closed-loop flow circuit (claim 1, step (d), non-reactive gas equivalent to inert gas); drying the canister a first time to remove a first amount of moisture from the spent nuclear fuel (claim 1, step (d), until… no longer… removing substantial amounts of water equivalents to first time to remove a first amount of moisture); fluidly coupling a moisture removal apparatus to the closed-loop flow circuit (claim 1, step (f), vacuum module is considered as moisture removal apparatus); drying the canister a second time via the moisture removal to remove a second amount of moisture from the spent nuclear fuel apparatus  (claim 1, step (h)). However claim 1 of the patent do not disclose the second amount of moisture from the spent nuclear fuel less than the first amount of moisture.  Bahner teaches a two stage drying method with the amount of water evaporated in the  first stage being twice to three times as great as the amount of water evaporated in the second stage (claim 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective fling date of the invention to modify the method of claim 1 of the patent to include removing second amount of moisture less than the first amount of moisture as taught by Bahner in order to perform drying economically (Bahner, page 1, lines 3-4).
 	For claim 22, see claim 1, step (f) of the patent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY